OFPlCE OF THE ArroRNE”   GENERAL.   STATE OF TEX+.S

    JOHN CORNYN




                                                    May 22,200O



Ms. Susan A. Spataro, C.P.A., C.M.A                       Opinion No. JC-0222
Travis County Auditor
P.O. Box 1748                                             Re: Clarification of Attorney General Opinion
Austin, Texas 18767                                       JC-0102 (1999) (RQ-OlS7-JC)


Dear Ms. Spataro:

        You seek clarification ofAttorney General Opinion JC-0102 (1999), which addressed issues
raised in your request letter of September 29, 1998. See Letter from Ms. Susan A. Spataro,
C.P.A., C.M.A., Travis County Auditor, to Honorable Dan Morales, Attorney General of Texas
(Sept. 29, 1998) (on file with Opinion Committee) [hereinafter “Request Letter I”]. Attorney
General Opinion JC-0102 considered whether the Travis County Clerk had a duty to seek
reimbursement    from other counties for the costs of proceedings for involuntary mental health
services conducted by a Travis County probate court, where another county was responsible for
those court costs. See Tex. Att’y Gen. Op. No. K-0102 (1999). On the understanding that Travis
County had already paid the costs of these proceedings and now wished to recover its expenditures
from the county responsible for the costs, we determined that the reimbursements were not “court
costs,” which the county clerk as clerk of the probate court might otherwise have a duty to collect
from the responsible county, and concluded as follows:

                         The county clerk does not have a statutory duty to collect the
                 reimbursements to which a county may be entitled for mental health
                 services proceeding costs actually paid by the county, but the
                 commissioners    court may delegate that responsibility         to an
                 appropriate county official.

Id. at 5.

        You now explain that Travis County does not pay the court costs before it seeks payment
from another county. See Letter from Ms. Susan A. Spataro, C.P.A., C.M.A., Travis County
Auditor, to Honorable John Comyn, Attorney General ofTexas (Dec. 3,1999) (on file with Opinion
Committee)    [hereinafter “Request Letter II”]. You referred to the collection process as a
“reimbursement” to describe the transaction in accounting terms and did not use this word in its
ordinary sense. See id. at 1; see also XIII OXFORD ENGLISH DICTIONARY 534 (2d ed. 1989)
(“reimburse”means     “[t]o repay or make up to one (a sum expended)“). “Travis County does not pay
(or make a corresponding accounting entry on its books) the ‘court costs,’ but relies on an oral or
Ms. Susan A. Spataro, C.P.A., C.M.A.      - Page 2         (JC-0222)




written representation by a ‘responsible county’ that ‘court costs’ will be paid upon receipt of a
Clerk’s cost bill.” Request Letter II, supra, at 2. You enclose an example of another county’s
promise to pay court costs. It is a written request from a Bexar County probate judge to a Travis
County probate judge asking the Travis County judge to hold a commitment hearing on a resident
of Bexar County in a Travis County facility and stating that the court costs should be billed to the
Bexar County Clerk’s Office.

        Travis County wishes to recover “court costs” from counties that have accepted responsibility
to pay these costs, but those counties are unwilling to pay without a clerk’s cost bill. You ask two
questions related to the subject matter of Attorney General Opinion JC-0102. You first ask whether
the county clerk of a county with a state hospital has a statutory duty to collect court costs to which
a county may be entitled for mental health services proceedings if no county has paid the court costs.
Section 571.018(b) of the Health and Safety Code requires the clerk of the court in which a mental
health services proceeding is held to bill the responsible county for the costs of the proceeding. You
also ask whether the costs listed under section 571 .018 ofthe Health and Safety Code are court costs
and whether the county clerk has a duty to collect such costs. We conclude that the county clerk has
a duty to collect these costs.

         The following facts provide the background for your inquiry about the clerk’s responsibility
with respect to the collection ofthe court costs: The Austin State Hospital, located in Travis County,
serves a “catchment area” of thirty-six counties within the state’s mental health system. Request
Letter I, supra, at 1; see TEX. HEALTH & SAFETY CODE ANN. 5 552.001 (Vernon 1992) (the
Department ofMental Health and Mental Retardation shall divide the state into hospital districts and
designate the state hospitals to which persons with mental illness from each district shall be
admitted). Travis County provides resources to the other counties within the catchment area by
conducting mental health cases for individuals for whom the other counties are financially
responsible. See Request Letter I, supra, at 1. The Travis County Clerk formerly sent a bill of costs
to the responsible county, but in early 1998 she stopped seeking costs from counties in the catchment
area other than Travis County, believing that the clerk had no duty to seek the costs. See id. Thus,
you wish to know whether the clerk has a duty to send out a bill of costs to the other counties.

        The Texas Mental Health Code, codified as subtitle C of title 7, Health and Safety Code,
provides for access to care and treatment for mentally ill persons. See TEX. HEALTH& SAFETYCODE
ANN. chs. 571 - 577 (Vernon 1992 & Supp. 2000). Chapter 574 of the Health and Safety Code
governs proceedings for court-ordered mental health services. A county or district attorney or other
adult may tile an application for court-ordered mental health services for an individual. See id.
9 574.001 (Vernon Supp. 2000). All applications for court-ordered mental health services “shall be
filed on behalf of the State of Texas.” Id. 5 571.0166. The application must be filed with the county
clerk in the county in which the proposed patient resides, is found, or is receiving mental health
services by court order or pursuant to apprehension by a police officer under Health and Safety
Code, chapter 573, subchapter A. See id. 5 574.001(b). A court has personal jurisdiction over an
individual’s commitment for mental health services, where he is found in the county where the court
sits. See Goldwait v. State, 961 S.W.2d 432, (Tex. App.-Houston [ 1st Dist.] 1997, no writ); see also
Ms. Susan A. Spataro, C.P.A., C.M.A.       - Page 3          (JC-0222)




TEX. HEALTH & SAFETYCODEANN. 4 574.03 l(c) (Vernon Supp. 2000) (proposed patient is entitled
to be present at the hearing, unless he or his attorney waives this right).

        Section 571 ,018 of the Health and Safety Code lists various costs of a hearing or proceeding
under the Texas Mental Health Code and subsection (a) of that section provides that they shall be
paid by:

                        (1) the county that initiates emergency detention procedures
                under Subchapter A or B, Chapter 573 [temporary detention ofperson
                believed to be mentally ill, where there is a substantial risk of serious
                harm to the person or others]; or

                         (2) if no emergency detention procedures are initiated, the
                county that accepts an application for court-ordered mental health
                services, issues an order for protective custody, or issues an order for
                temporary mental health services.

TEX. HEALTH & SAFETY CODE ANN. 5 571.018(a) (Vernon Supp. 2000).

        Pursuant to this provision, the county “that accepts an application for court-ordered mental
health services, issues an order for protective custody, or issues an order for temporary mental health
services” is responsible for the costs of the proceeding, including the cost of filing the petition, Tex.
An’y Gen. Op. No. JC-0102 (1999) at 2.

        Section 571 .018(b) further provides that:

                        The county responsible for the costs of a hearing or
                proceeding under Subsection (a) shall pay the costs of all subsequent
                hearings or proceedings for that person under this subtitle until the
                person is discharged from mental health services. The costs shall be
                billed by the clerk of the court conducting the hearings.

TEX. HEALTH & SAFETY CODE ANN. 4 571.018(b) (Vernon Supp. 2000) (emphasis added). The
italicized language was added by the 76th Legislature. Act of May 28, 1999, 76th Leg., R.S., ch.
1512, 4 1, 1999 Tex. Gen. Laws 5233,5234. In answer to your first question, section 571.018 now
expressly requires the clerk of the court to bill the responsible county for the costs of the mental
health services proceeding.

        As to your second question, you ask whether the costs listed under section 571.018 of the
Health and Safety Code are court costs and whether the county clerk has a duty to collect such costs.
This question seeks clarification of the statement in Attorney General Opinion JC-0102 that “the
reimbursements   are not ‘court costs,’ which the county clerk as clerk of the probate court may
otherwise have a duty to collect from the responsible county.” Tex. Att’y Gen. Op. No. JC-0102
Ms. Susan A. Spataro, C.P.A., C.M.A.        - Page 4           (JC-0222)




(1999) at 3. This statement reflects the premise of Attorney General Opinion JC-0102 that Travis
County had already paid the court costs and was seeking reimbursement for expenditures. It does
not address court costs that have never been paid.

        The costs of a mental health services proceeding payable by the responsible county include
those enumerated in section 571.018(c) of the Health and Safety Code:

                        (1) attorney’s fees;

                        (2) physician examination      fees;

                         (3) compensation for court-appointed personnel listed under
                Section     571.017 [court shall order payment        of reasonable
                compensation to attorneys, physicians, language interpreters, sign
                interpreters, and masters];

                         (4) expenses of transportation to a mental health facility or to
                a federal agency not to exceed $50 if transporting within the same
                county and not to exceed the reasonable cost of transportation if
                transporting between counties;

                         (5) costs and salary supplements authorized under Sections
                 574.03 l(i) and (j) [for a judge who holds hearings at locations other
                 than county courthouse]; and

                         (6) prosecutor’s   fees authorized under Section 574.031(k).

TEX. HEALTH & SAFETY CODE ANN. $571.018(c) (V emon Supp. 2000); see also id. 5 574.010(b)
(Vernon 1992) (if proposed patient is indigent, court may order county of residence to pay expenses
of expert testimony).

          It is not necessary to determine whether the various costs listed under section 57 1 ,018 of the
 Health & Safety Code are “court costs” subject to being collected by the county clerk, because the
 provision expressly states that these costs “shall be billed by the clerk of the court conducting the
 hearings.” Id. $ 571 .018(b) (Vernon Supp. 2000). In answer to your second question, we conclude
 that the county clerk has a duty to collect from the responsible county the costs listed under section
 571.018 of the Health and Safety Code. See id. 5 571.018(b); TEX. R. CIV. P. 129, 130 (clerk’s
 duties if responsible party fails to pay costs).
Ms. Susan A. Spataro, C.P.A., C.M.A.    - Page 5          (JC-0222)




                                       SUMMARY

                       Attorney General Opinion JC-0 102 (1999) was based on the
              understanding that Travis County had paid the costs taxed in certain
              mental health services proceedings conducted in the county where
              another county was responsible for paying the costs. Its conclusions
              as to the clerk’s duty to seek reimbursement of those costs from the
              other county must be read in connection with that premise.

                        Section 57 1 .018(b) of the Health and Safety Code requires the
              clerk ofthe court in which a mental health services proceeding is held
              to bill the costs of the proceeding to the county that is responsible for
              paying those costs. The county clerk has a duty to collect from the
              responsible county the costs listed under section 571.018 of the
              Health and Safety Code.




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney Genera1

CLARK KENT ERWIN
Deputy Attorney Genera1 - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General - Opinion Committee